DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments, see remarks and amendments, filed 8/24/2022, with respect to the rejection(s) of claim(s) 17, 18, 21, 26, 27, 28, 31, and 36 under 35 U.S.C. § 102 as being anticipated by US 20140076485 (Kelley-Galin);, as well as the rejections of claims 19 and 29 under 35 U.S.C. § 103 as being obvious over Kelley-Galin  and Bohol Fablab; claims 20 and 30 under 35 U.S.C. § 103 as being obvious over Kelley-Galin  and Wright; claims 22-24 and 32-34 under 35 U.S.C. § 103 as being obvious over Kelley-Galin  and Rohleder; claims 25 and 35 under 35 U.S.C. § 103 as being obvious over Kelley-Galin  and Geddes; claims 17, 19, 21-24, 27, 29, 31-34 and 29 under 35 U.S.C. § 103 as being obvious over Rohleder and Bohol Fablab; claims 20 and 30 under 35 U.S.C. § 103 as being obvious over Rohleder and Bohol Fablab and Wright; claims 25 and 35 under 35 U.S.C. § 103 as being obvious over Rohleder and Bohol Fablab and Kelley-Galin and Geddes; claims 18, 26, 28 and 36 under 35 U.S.C. § 103 as being obvious over Rohleder and Bohol Fablab and Kelley-Galin have been fully considered and are persuasive insofar as much as they apply to new claims 37-47.  Similarly, Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection for new claims 37-47 is made in view of newly applied references Witlin, Sherga and KR20170079460A as set forth below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 37-47, the phrase "fabric-like" as used in claim 37, 39 and 41 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim 38 recites the limitation "a second piece of heat resistant material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 37 has already introduced the term “a second piece of heat resistant material”, and the limitation in claim 38 appears to be a reference back to this element.  The examiner suggests amendment claim 38 to recite “the second piece of heat resistant material”.

Claim 44 recites the limitation "the fiber" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 44 is dependent from claim 41, which does not recite a fiber.  Claim 43 does recite fibers (in the plural), but claim 44 is not dependent from claim 43, and additionally, claim 44 recites the fiber in the singular, not plural.  The examiner suggests that applicant amend claim 44 to read “The method of claim 43, wherein the fibers are glass”.

Claim 45 recites the limitation "the fiber" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 45 is dependent from claim 41, which does not recite a fiber.  Claim 43 does recite fibers (in the plural), but claim 45 is not dependent from claim 43, and additionally, claim 45 recites the fiber in the singular, not plural.  The examiner suggests that applicant amend claim 45 to read “The method of claim 43, wherein the fibers are carbon”.

Claim 46 recites the limitation "the fiber" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 46 is dependent from claim 41, which does not recite a fiber.  Claim 46 does recite fibers (in the plural), but claim 46 is not dependent from claim 43, and additionally, claim 46 recites the fiber in the singular, not plural.  The examiner suggests that applicant amend claim 46 to read “The method of claim 43, wherein the fibers are cellulose”.

Claim 47 recites the limitation "the filament" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 46 is dependent from claim 41, which does not recite a filament.  Claim 47 does recite filaments (in the plural), but claim 46 is not dependent from claim 43, and additionally, claim 47 recites the fiber in the singular, not plural.  The examiner suggests that applicant amend claim 47 to read “The method of claim 43, wherein the filaments are hair”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37-43 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Witlin (US 20080020221 A1).
As to claim 37, Witlin discloses a method of fusing plastic, comprising: 
a) sandwiching a reinforcement material (see paragraph 0055, disclosing “For example, in various embodiments, the non-plastic materials or materials of a different plastic type include: cloth, leather, metal, plant material, wood, paper, photographs, trinkets, jewelry, electronics, integrated circuits, solar cells, lighting, wire, mesh, natural or synthetic fibers, liquid, gases, bubble wrap, insects, minerals (e.g., mica, diamond, semi-precious stones, coral), paint, mechanical devices, sheet metal, chemicals, polyester, nylon, vinyl, Velcro, buttons, zippers, rivets, ink, dye, and/or the like. In some embodiments, the non-plastic material is configured to act as a strengthener to achieve additional rigidity, a mechanical property, or a favorable shaping capability.”) between a first plastic bag and a second plastic bag (see paragraph 0035, disclosing “For example, sorted, washed and dried plastic bags may be first rolled into a recycled fabric and then fused into a non-plastic material using a press.”); 
b) sandwiching the reinforcement material, and the first and second plastic bags between a first piece of heat resistant material and a second piece of heat resistant material (see paragraph 0064, disclosing “a separation material between First Press Surface 340 and Second Press Surface 350”) and positioning all materials within a heat press (press 300); and 
c) applying uniform pressure across a surface area of the first piece of heat resistant material and the second piece of heat resistant material simultaneously, and wherein heat is applied across the surface area of at least the first piece of heat resistant material, and wherein the pressure and heat are applied for a pre-determined amount of time to fuse the two plastic bags together to create a fused plastic fabric-like sheet (see paragraph 0065, disclosing “for a time and pressure sufficient to fuse plastic bags into a recycled fabric”), without the use of an adhesive. 
See Figure 3 below, show a press 300:

    PNG
    media_image1.png
    625
    850
    media_image1.png
    Greyscale

See especially paragraphs 0063-65, disclosing:
[0063] FIG. 3 illustrates alternative embodiments of Material Manufacturing System 100. These embodiments include a Press 300 consisting of a First Side 310, a Second Side 320, Temperature Controller 125, and a Press Controller 330. First Side 310 and Second Side 320 include a First Press Surface 340 and Second Press Surface 350, respectively. First Press Surface 340 and Second Press Surface 350 are configured to press plastic materials, such as plastic bags to form a recycled output. First Side 310 and/or Second Side 320 each also optionally include an instance of Heater 140. Temperature Controller 125 is configured to control a temperature of First Press Surface 340 and a temperature of the Second Press Surface 350. These temperatures may be the same or different. For example, in various embodiments, these temperatures are at least 3, 5, 10, 15 or 20 degrees Celsius apart. In various embodiments, the temperature difference is less than 50, 30, 25, 20, 15, 10 or 5 degrees Celsius.

[0064] In the embodiments illustrated in FIG. 3, First Feeder 115 includes a Loader 360 having one or more Manipulator 370. Loader 360 is configured to load plastic, such as plastic bags, onto Second Press Surface 350. For example, Manipulator 370 may be configured for picking up plastic bags and placing them on Second Press Surface 350. Manipulator 370 can include mechanical grabbers or suction devices to pick up the plastic bags and resulting recycled output. Manipulator 370 is optionally configured to automatically load materials other than plastic bags, e.g., non-plastic materials or plastics of a different type, onto Second Surface 350. Sensor 115 may be used to monitor this loading. In some embodiments, Manipulator 370 is configured to place a separation material between First Press Surface 340 and Second Press Surface 350. First Press Surface 340 and/or Second Press Surface 350 are optionally embossed with a pattern configured to create a corresponding pattern in the recycled output.

[0065] First Side 310 is optionally moved using a Drive Motor 380 configured to move First Side 310 toward and away from Second Side 320. Drive Motor 380 and optionally Loader 360 are each controlled by Press Controller 330. Press Controller 330 is configured to press First Press Surface 340 toward Second Press Surface 350 for a time and pressure sufficient to fuse plastic bags into a recycled fabric while keeping at least part of the plastic bags below a melting point of the plastic bags. Press Controller 330 is optionally programmable and optionally includes an electronic timing circuit.

See also paragraph 0055 for the reinforcement material, disclosing:
[0055] In some embodiments, Material Source 150 is configured to add a non-plastic material and/or a plastic of a type different from the plastic bags. Depending of the order of which material is added to Conveyor 145, the non-plastic material or the different plastic is disposed between layers of plastic bags or on one side (e.g., on top) of the plastic bags. In some embodiments, the different plastic includes a same plastic type in a different form. For example, in some embodiments, a scrim including a HDPE core and a LDPE outer layer is added to plastic bags. One such scrim is the CLAF.RTM. scrim manufactured by Atlanta Nisseki CLAF, Inc. of Kennesaw, Ga. USA. A wide variety of non-plastic materials may be added using Material Source 150 and, thus, included in the recycled output. For example, in various embodiments, the non-plastic materials or materials of a different plastic type include: cloth, leather, metal, plant material, wood, paper, photographs, trinkets, jewelry, electronics, integrated circuits, solar cells, lighting, wire, mesh, natural or synthetic fibers, liquid, gases, bubble wrap, insects, minerals (e.g., mica, diamond, semi-precious stones, coral), paint, mechanical devices, sheet metal, chemicals, polyester, nylon, vinyl, Velcro, buttons, zippers, rivets, ink, dye, and/or the like. In some embodiments, the non-plastic material is configured to act as a strengthener to achieve additional rigidity, a mechanical property, or a favorable shaping capability. For example, the use of chicken wire as the non-plastic material results is a fabric that can be shaped. In some embodiments, non-plastic materials or materials of a different plastic type are deposited on one of Roller 130 and are transferred to the recycled output when this Roller 130 comes in contact with the plastic bags.

As to claim 38, Witlin discloses that no more than 8 plastic bags are sandwiched between the first piece of heat resistant material and a second piece of heat resistant material.  See paragraph 0039, disclosing that “For example, one part of a fabric may include four layers of plastic bags while another part of the fabric may include 8 layers of plastic bags.” (emphasis by examiner).
See also paragraph 0053, disclosing:
[0053] In various embodiments, the thickness of the recycling output is greater than 0.005, 0.007, 0.014, 0.022, 0.034 inches. In some embodiments, this thickness is between 0.014 and 0.034 inches. In some embodiments, four plastic bags (eight layers of plastic) will result in a thickness of approximately 0.013 inches, 8 plastic bags will result in a thickness of approximately 0.019 inches, and 12 plastic bags will result in a thickness of approximately 0.035 inches.

As to claim 39, Witlin discloses that the fused plastic fabric-like sheet is made into a reusable handbag.  See paragraph 0102 and Figure 14, disclosing:
[0102] FIG. 14 illustrates a fabric configured as a bag and including a pattern generated by cutting recycled bags, according to various embodiments of the invention. The pattern includes a plurality of leaves having a distinctly different color than the remainder of the bag. The bag illustrated in FIG. 14 is also "seamless." Where seams would normally have appeared in a bag of the prior art, adjacent recycled fabrics were fused together using an ultrasonic weld. This produces a connection that is substantially indistinguishable from the bulk material.


    PNG
    media_image2.png
    517
    667
    media_image2.png
    Greyscale

As to claim 40, Witlin discloses that the plastic bags are low-density polyethylene plastic bags.  See paragraph 0035, disclosing “The plastic bags may include HDPE, LDPE, cellulose based plastics, and/or the like. The recycled output can be more rigid than the original material. The ratio of starting materials can be selected to control rigidity. For example, a larger ratio of HDPE to LDPE results in a more rigid output.” (emphasis by Examiner).  See also claim 7, reciting “7. The system of claim 1, wherein the plastic bags comprise LDPE.”

As to claim 41, Witlin discloses that the reinforcement material provides aesthetic properties to the fused plastic fabric-like sheet.  See paragraph 0055, which discloses “For example, in various embodiments, the non-plastic materials or materials of a different plastic type include: cloth, leather, metal, plant material, wood, paper, photographs, trinkets, jewelry, electronics, integrated circuits, solar cells, lighting, wire, mesh, natural or synthetic fibers, liquid, gases, bubble wrap, insects, minerals (e.g., mica, diamond, semi-precious stones, coral), paint, mechanical devices, sheet metal, chemicals, polyester, nylon, vinyl, Velcro, buttons, zippers, rivets, ink, dye, and/or the like. In some embodiments, the non-plastic material is configured to act as a strengthener to achieve additional rigidity, a mechanical property, or a favorable shaping capability.”  The addition of a favorable shaping capability would provide aesthetic properties to the fused plastic fabric-like sheet.

As to claim 42, Witlin discloses that the reinforcement material is a mesh.  See paragraph 0055, which discloses “For example, in various embodiments, the non-plastic materials or materials of a different plastic type include: cloth, leather, metal, plant material, wood, paper, photographs, trinkets, jewelry, electronics, integrated circuits, solar cells, lighting, wire, mesh, natural or synthetic fibers, liquid, gases, bubble wrap, insects, minerals (e.g., mica, diamond, semi-precious stones, coral), paint, mechanical devices, sheet metal, chemicals, polyester, nylon, vinyl, Velcro, buttons, zippers, rivets, ink, dye, and/or the like. In some embodiments, the non-plastic material is configured to act as a strengthener to achieve additional rigidity, a mechanical property, or a favorable shaping capability.”  

As to claim 43, Witlin discloses that the reinforcement material comprises fibers or filaments.  See paragraph 0055, which discloses “For example, in various embodiments, the non-plastic materials or materials of a different plastic type include: cloth, leather, metal, plant material, wood, paper, photographs, trinkets, jewelry, electronics, integrated circuits, solar cells, lighting, wire, mesh, natural or synthetic fibers, liquid, gases, bubble wrap, insects, minerals (e.g., mica, diamond, semi-precious stones, coral), paint, mechanical devices, sheet metal, chemicals, polyester, nylon, vinyl, Velcro, buttons, zippers, rivets, ink, dye, and/or the like. In some embodiments, the non-plastic material is configured to act as a strengthener to achieve additional rigidity, a mechanical property, or a favorable shaping capability.”  These natural or synthetic fibers read on both fibers and filaments as used in claim 43.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witlin (US 20080020221 A1) as applied to claims 37-43 above, and further in view of Sherga (US 10,343,328 B1).
As to claim 44, Witlin does not disclose that the fiber is glass.  
However, Sherga discloses that the fiber is glass.  See column 6, line 64, disclosing “Manmade fibers and fillers can be used to improve mechanical properties as well as to lower CTE's of a core material. Ideally, filler materials should be environmentally stable and malleable into desired geometric configurations so that they may be incorporated into a structural design. Examples of fiber materials include fiberglass, carbon and nylon.”  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the fiber is glass in order to improve mechanical properties as well as to lower CTE's of a core material as taught by Sherga.

As to claim 45, Witlin does not disclose that the fiber is carbon.
However, Sherga discloses that the fiber is carbon.  See column 6, line 64, disclosing “Manmade fibers and fillers can be used to improve mechanical properties as well as to lower CTE's of a core material. Ideally, filler materials should be environmentally stable and malleable into desired geometric configurations so that they may be incorporated into a structural design. Examples of fiber materials include fiberglass, carbon and nylon.”  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the fiber is carbon in order to improve mechanical properties as well as to lower CTE's of a core material as taught by Sherga.

As to claim 46, Witlin does not disclose that fiber is cellulose.
However, Sherga discloses that the fiber is cellulose.  Sherga discloses at column 35, line 56, that “And, one of said materials can include polymer originating from waste streams of various origins, cellulose acetate materials from cigarette filters, or packaging fillings.”  Thus, Sherga teaches that cellulose materials often end up in waste streams, and utilizing a cellulose fiber would allow for recycling more waste streams.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the fiber is cellulose in order to enable recycling of additional materials in the waste stream as taught by Sherga.

Claim(s) 43, 44 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witlin (US 20080020221 A1) as applied to claims 37-43 above, and further in view of KR20170079460A.

As to claim 43, Witlin discloses that the reinforcement material comprises fibers or filaments.  See paragraph 0055, which discloses “For example, in various embodiments, the non-plastic materials or materials of a different plastic type include: cloth, leather, metal, plant material, wood, paper, photographs, trinkets, jewelry, electronics, integrated circuits, solar cells, lighting, wire, mesh, natural or synthetic fibers, liquid, gases, bubble wrap, insects, minerals (e.g., mica, diamond, semi-precious stones, coral), paint, mechanical devices, sheet metal, chemicals, polyester, nylon, vinyl, Velcro, buttons, zippers, rivets, ink, dye, and/or the like. In some embodiments, the non-plastic material is configured to act as a strengthener to achieve additional rigidity, a mechanical property, or a favorable shaping capability.”  
To the extent that Witlin does not disclose filaments, KR20170079460A does disclose the use of filaments such as hair.  See the translation, bottom of page 2, disclosing that “In the preparing of the sub-materials (S200), the natural fibers may be selected from cotton, kapok cotton, coir, manila hemp, sisal, flax, moss, jute, hemp, wool, mountain wool, camel hair, Asbestos fibers, and asbestos fibers.”  The translation also discloses on the top of page 3 that “FIG. 3 is a view showing an example of production of a filament manufactured through the manufacturing step of the present invention described above. As a plurality of fiber grindings are contained in the filament, the filament is melted and extruded at a high temperature , The durability is improved as the strength of the molded object is improved.” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the reinforcement material comprises filaments such as KR20170079460A’s disclosure of hair such that the durability is improved as taught by KR20170079460A.



As to claim 44, Witlin does not disclose that the fiber is glass.  
However, KR20170079460A discloses that the fiber is glass.  See the translation, bottom of page 2, disclosing that “. The synthetic fibers are preferably selected from the group consisting of gold, silver, glass fiber, rock fiber, fiberglass, viscose rayon, cupra rayon, acetate, triacetate, nylon and poly A”  The translation also discloses on the top of page 3 that “FIG. 3 is a view showing an example of production of a filament manufactured through the manufacturing step of the present invention described above. As a plurality of fiber grindings are contained in the filament, the filament is melted and extruded at a high temperature , The durability is improved as the strength of the molded object is improved.”  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the fiber is glass in order in order that the durability is improved as taught by KR20170079460A.

As to claim 47, Witlin does not disclose that the filament is hair.  
However, KR20170079460A discloses that the fiber is glass.  See the translation, bottom of page 2, disclosing that “In the preparing of the sub-materials (S200), the natural fibers may be selected from cotton, kapok cotton, coir, manila hemp, sisal, flax, moss, jute, hemp, wool, mountain wool, camel hair, Asbestos fibers, and asbestos fibers.”  The translation also discloses on the top of page 3 that “FIG. 3 is a view showing an example of production of a filament manufactured through the manufacturing step of the present invention described above. As a plurality of fiber grindings are contained in the filament, the filament is melted and extruded at a high temperature , The durability is improved as the strength of the molded object is improved.” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the filament is hair in order that the durability is improved as taught by KR20170079460A.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
 The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK